Judgment reversed.

“ The law presumes that a man intends to do the reasonable results of Ms act; and if a man kill another by violence, and notMng more is shown, the law presumes that to be done with malice and to be murder; and if a man assault another with a weapon likely to produce death, intending to kill him or not caring whether he kills him or not, then that would be the malice under the law. If a man shoot in a crowd with a pistol loaded, although he may not intend to hit any particular person, that would be malice under the law. If a man assault another -without provocation with a weapon likely to produce death, intending to inflict serious bodily harm on him or kill Mm, that would be malice under the law.
“ It [the fears of a reasonable man] does not mean the fears of a coward or poltroon; it means the fears of a man reasonably courageous.”
John R. Cooper, for plaintiff in error.
W. H. Felton, Jr., solicitor-general, contra.